                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              ST. JOSEPH DIVISION
 ALBERT J. ASTARITA, DIANA M.                      )
 OWENS,                                            )
                                                   )
                               Plaintiffs,         )
                                                   )      No. 5:17-06151-CV-RK
                      v.                           )
                                                   )
 MENARD, INC.,                                     )
                                                   )
                               Defendant.          )
             ORDER STAYING CASE AND COMPELLING ARBITRATION
                 AS TO PLAINTIFF ASTARITA’S CLAIMS ONLY
       Plaintiffs Albert J. Astarita and Diana M. Owens bring this putative class action against
Defendant Menard, Inc. (“Menard”) alleging that Menard failed to pay overtime wages in violation
of federal and state laws. Before the Court is Menard’s Renewed Motion to Dismiss Second
Amended Complaint or, in the Alternative, to Stay the Proceedings and Compel Arbitration
(“Motion to Compel”). (Doc. 89.) Plaintiff Astarita opposes the Motion to Compel, and it is fully
briefed. (Docs. 90, 92, 101.) For the following reasons, the Motion to Compel is GRANTED in
part and DENIED in part. In particular, the request to compel Astarita to arbitration and stay his
claims in this Court is GRANTED, and the request to dismiss the case is DENIED.
                                          Background1
       Astarita began working for Menard in the Flooring Department in December 2016.
(Doc. 78 at ¶ 8.) Shortly after his initial hire, Astarita executed an agreement (the “2016
Agreement”) (doc. 90 at 1-2; doc. 92-1), which provided, in relevant part:
       I agree that all problems, claims and disputes experienced related to my
       employment may be resolved in one of the following ways: 1) I understand that I
       may bring a claim or charge of discrimination with the U.S. Equal Opportunity
       Commission, National Labor Relations Board or comparable state or local
       agencies; 2) individual claims which are not part of a class, collective or
       representative action must be resolved by binding arbitration. Unless Menard and
       I agree otherwise, any arbitration proceedings will take place in the county of my
       Menard’s [sic] employment where the dispute arose.
       ....

       1
          The background facts are taken from Astarita’s Second Amended Complaint (doc. 78) and the
parties’ briefing and exhibits on the pending Motion (docs. 90, 92, 101).
        THIS DOCUMENT CONTAINS A BINDING ARBITRATION PROVISION
        FOR INDIVIDUAL CLAIMS WHICH MAY BE ENFORCED BY BOTH
        MENARD, INC [sic] AND ME. THE PARTIES AGREE THAT BOTH I AND
        MENARD, INC. ARE EACH WAIVING THE RIGHT TO A TRIAL BY JURY
        IF I FILE A CLAIM INDIVIDUALLY, BUT NOT IF I AM A MEMBER OF A
        CLASS, COLLECTIVE OR REPRESENTATIVE PROCEEDING. I HAVE
        READ THIS ENTIRE AGREEMENT AND I FULLY UNDERSTAND THE
        LIMITATIONS WHICH IT IMPOSES UPON ME, AND I UNDERSTAND
        THAT THIS AGREEMENT CANNOT BE MODIFIED EXCEPT BY THE
        PRESIDENT OF MENARD, INC.
(Doc. 92-1 at 2 (emphasis in original).) The 2016 Agreement contained a designated signature
line for both the “Team Member” and for Menard, and both Astarita and a representative of
Menard signed it. (Id.)
        In February 2017, Astarita electronically agreed to2 a document entitled “2017
Employment Agreement Acceptance Page” (“2017 Agreement”). (Doc. 90-1 at 2.) The 2017
Agreement provided, in relevant part:
        Claims may only be brought in your or Menards’ individual capacity and not as a
        plaintiff or class member in any purported class or representative proceeding.
        Unless both you and Menards agree otherwise, the arbitrator may not consolidate
        more than one person’s claim and may not otherwise preside over any form of a
        representative or class proceeding.
        Any and all claims shall be resolved by binding arbitration at a location within the
        county of your Menards employment where the dispute arose pursuant to the
        National Rules of the Resolution of Employment Disputes of the American
        Arbitration Association (“AAA”) located at 150 North Michigan Avenue, Suite
        3050, Chicago, Illinois 60601, and with AAA-affiliated arbitrators. You
        understand that the AAA National Rules of the Resolution of Employment Disputes
        shall govern the fees in this matter, and that the costs of filing a demand for
        arbitration will not exceed the costs if [sic] filing a civil complaint in federal court.
        Menards agrees to pay all the arbitration costs after the filing of the original
        arbitration action except for your attorneys’ fees unless authorized by state and/or
        federal law and approved by the arbitrator. A copy of the National Rules of the
        Resolution of Employment Disputes and fee schedule of the American Arbitration
        Association may be obtained by contacting the AAA at the address listed above.
        Nothing in this Agreement infringes on your ability to file a claim or charge of
        discrimination with the U.S. Equal Employment Opportunity Commission,
        National Labor Relations Board or comparable state or local agencies. These

        2
          Astarita denied agreeing to this agreement during his testimony in an earlier hearing in this case.
(Doc. 90 at 2, n.1; Doc. 90-2; Doc. 92 at 8.) However, in his opposition to the present motion, he does not
raise a challenge to the 2017 Agreement on this basis. (Doc. 92.)

                                                     2
       agencies have the authority to carry out their statutory duties by investigating the
       charge, issuing a determination, filing a lawsuit in Federal or state court in their
       own name, or taking any other action authorized under these statutes. You
       understand that you have the right to participate in such action. If you file a
       complaint or charge with any Federal, state or local administrative agency such
       agency will [sic] the exclusive jurisdiction until they either dismiss your complaint
       or charge or issue a “Right to Sue’ [sic] notice to you.
       YOU AND MENARDS AGREE THAT, BY ENTERING INTO THIS
       AGREEMENT WHICH CONTAINS A BINDNG [sic] ARBITRATION
       PROVISION, THAT BOTH YOU AND MENARDS ARE EACH WAIVING
       THE RIGHT TO A TRIAL OR JURY OR PARTICIPATE IN A CLASS ACTION
       OR CLASS ARBITRATION. YOU AND MENARDS BOTH AGREE THAT
       EACH MAY BRING CLAIMS AGAINST THE OTHER IN YOUR OR ITS
       INDIVIDUAL CAPACITY ONLY AND NOT AS A CLASS MEMBER OR
       CLASS REPRESENTATIVE IN ANY PURPORTED CLASS, COLLECTIVE
       OR REPRESENTATIVE PROCEEDING.
(Id.) The 2017 Agreement did not contain designated signature lines for Astarita or Menard but
does contain an electronic stamp that provides:
       Team Member: ASTARITA, ALBERT
       TM #: 1692281
       Policy/Procedure/Training Name: 2017 Employee Agreement Acceptance Page
       Date Policy/Procedure/Training was read and agreed to: 02/03/2017 11:32 AM
(Id.) Menard has also submitted an attestation from a representative that the copy of the 2017
Agreement submitted to the Court is a copy “of the electronic versions [sic] presented to and agreed
to by the team member.” (Id. at 1.)
       The Second Amended Complaint asserts claims against Menard for violations of the Fair
Labor Standards Act (“FLSA”) (Count I); violations of the Missouri Minimum Wage Law
(Count II); unjust enrichment / quantum meruit (Count IV); breach of contract (Count V); and
retaliation under the FLSA (Count VI).3 (Doc. 78.)
                                                Discussion
       Section 2 of the Federal Arbitration Act (FAA), its primary substantive provision, states:
“A written provision in . . . a contract evidencing a transaction involving commerce to settle by
arbitration a controversy thereafter arising out of such contract . . . shall be valid, irrevocable, and
enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract.”
9 U.S.C. § 2. “Under § 3, a party may apply to a federal court for a stay of the trial of an action


       3
           Count III relates to Plaintiff Diana Owens.

                                                         3
‘upon any issue referable to arbitration under an agreement in writing for such arbitration.’”
Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 68 (2010) (quoting 9 U.S.C. § 3). “Under § 4, a
party ‘aggrieved’ by the failure of another party ‘to arbitrate under a written agreement for
arbitration’ may petition a federal court ‘for an order directing that such arbitration proceed in the
manner provided for in such agreement.’” Id. (quoting 9 U.S.C. § 4). “These provisions reflect
both a liberal federal policy favoring arbitration, and the fundamental principle that arbitration is
a matter of contract.” Driver v. BPV Mkt. Place Inv’rs, L.L.C., No. 4-17-cv-1607-CAS, 2018 WL
3363795, *4 (E.D. Mo. July 10, 2018) (quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333,
339 (2011)) (other citation and internal quotation marks omitted).
       “Because arbitration is a matter of contract, whether an arbitration provision is valid is a
matter of state contract law, and an arbitration provision may be invalidated by generally
applicable contract defenses, such as fraud, duress, or unconscionability . . . .”
Torres v. Simpatico, Inc., 781 F.3d 963, 968 (8th Cir. 2015) (citations and internal quotation marks
omitted). The parties do not dispute that Missouri law governs the issue of whether a valid
agreement has been formed as to Astarita. (Doc. 90 at 5-8; doc. 92 at 10-11.) When presented
with a motion to compel arbitration, the Court’s role is limited to two inquiries: “(1) whether there
is a valid arbitration agreement and (2) whether the particular dispute falls within the terms of the
agreement.” Robinson v. EOR-ARK, LLC, 841 F.3d 781, 783-84 (8th Cir. 2016) (citation and
quotation mark omitted). “The party seeking to compel arbitration bears the burden of proving the
existence of a valid and enforceable arbitration agreement.” Driver, 2018 WL 3363795, at *4
(citation and quotation marks omitted).
       Parties may also “agree to arbitrate ‘gateway’ questions of ‘arbitrability,’ such as whether
the parties have agreed to arbitrate or whether their agreement covers a particular controversy.”
Rent-A-Center, 561 U.S. at 68-69 (citations omitted). “An agreement to arbitrate a gateway issue
is simply an additional, antecedent agreement the party seeking arbitration asks the federal court
to enforce, and the FAA operates on this additional arbitration agreement just as it does on any
other.” Id. at 70.
       Menard moves the Court to dismiss Astarita’s claims in the Second Amended Complaint
and compel arbitration, or stay this case pending arbitration. In support, Menard argues that
Astarita’s claims are subject to a valid arbitration provision in the 2017 Agreement in which
Astarita agreed to arbitrate, in an individual capacity, the claims he has brought against Menard in

                                                  4
this lawsuit. Menard further argues that the 2017 Agreement’s delegation provision requires the
threshold issue of arbitrability to be decided by the arbitrator. Astarita opposes the motion and
purports to challenge the validity of both the delegation provision and the arbitration provision.
Astarita does not dispute that his claims fall within the scope of the 2017 Agreement. The issue
for the Court is whether there is a valid arbitration agreement. In turn, the Court starts with
considering the delegation provision, as an additional, antecedent arbitration agreement Menard
asks to enforce.
I.      Whether the Delegation Provision is Valid
        “There are two types of validity challenges under § 2” of the FAA:
        One type challenges specifically the validity of the agreement to arbitrate, and [t]he
        other challenges the contract as a whole, either on a ground that directly affects the
        entire agreement (e.g., the agreement was fraudulently induced), or on the ground
        that the illegality of one of the contract’s provisions renders the whole contract
        invalid.
Rent-A-Center, 561 U.S. at 68-69 (2010) (internal quotation marks omitted) (quoting
Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 444 (2006)). “[O]nly the first type of
challenge is relevant to a court’s determination whether the arbitration agreement at issue is
enforceable.” Id. “That is because § 2 states that a ‘written provision’ ‘to settle by arbitration a
controversy’ is ‘valid, irrevocable, and enforceable’ without mention of the validity of the contract
in which it is contained.” Id. at 70 (emphasis in original). Therefore, “a party’s challenge to
another provision of the contract, or to the contract as a whole, does not prevent a court from
enforcing a specific agreement to arbitrate.” Id. “Accordingly, unless [a party] challenge[s] the
delegation provision specifically, [courts] must treat it as valid under § 2, and must enforce it under
§§ 3 and 4, leaving any challenge to the validity of the [a]greement as a whole for the arbitrator.”
Id. at 72.
        Here, the 2017 Agreement provides that “[a]ny and all claims shall be resolved by binding
arbitration . . . pursuant to the National Rules of the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”).” (Doc. 90-1 at 2.) The AAA Employment Rules
provide that “[t]he arbitrator shall have the power to rule on his or her own jurisdiction, including
any objections with respect to the existence, scope or validity of the arbitration agreement.” Rule
6(a) of the AAA Employment Arbitration Rules and Mediation Procedures, available at
https://www.adr.org/Rules.


                                                  5
       Astarita “does not dispute that the 2017 Agreement references the AAA Rules, and thus,
the question of arbitrability is validly delegated to an arbitrator.”       (Doc. 92 at 9 (citing
Green v. SuperShuttle Int’l, Inc., 653 F.3d 766, 769 (8th Cir. 2011) (“By incorporating the AAA
Rules, the parties agreed to allow the arbitrator to determine threshold questions of
arbitrability.”)).) See also Fallo v. High-Tech Inst., 559 F.3d 874, 878 (8th Cir. 2009) (holding
that a contract’s incorporation of the AAA jurisdiction rule “constitute[d] a clear and unmistakable
expression of the parties’ intent to leave the question of arbitrability to an arbitrator”);
State ex rel. Pinkerton v. Fahnestock, 531 S.W.3d 36, 48 (Mo. banc 2017) (“By clearly referencing
the AAA commercial arbitration rules, the parties expressed their intent to arbitrate any dispute
under these rules, including the AAA’s ‘jurisdiction’ rule . . . .”).
       Astarita argues (1) that Menard did not agree to the 2017 Agreement and (2) that there are
irreconcilable conflicts between the 2017 Agreement and the 2016 Agreement. Astarita states that
when discussing the 2017 Agreement throughout his brief, he is challenging both the delegation
provision and the arbitration provision, and he acknowledges that his arguments for challenging
both provisions are the same. (Doc. 92 at 11 n.1.) Astarita further contends that because both
provisions are invalid, the issue of arbitrability should be decided by the Court. The Court
concludes that, despite Astarita’s characterization of these arguments as specific to the delegation
provision, the arguments go to the contract as a whole and must be decided by an arbitrator under
Rent-A-Center.
       As to Astarita’s first challenge, he asserts that the 2017 Agreement does not satisfy the
elements of a contract because Menard has failed to prove its own acceptance of the agreement.
He relies on Cody v. Chase Professionals, No. 18-06025-CV-SJ-ODS, 2018 WL 2219090
(W.D. Mo. May 15, 2018), and Baier v. Darden Restsaurants, 420 S.W.3d 733 (Mo. App. 2014),
for the proposition that “conclusive evidence of mutual assent” is required to form an arbitration
contract. Astarita points to the 2017’s Agreement’s lack of a signature by Menard and the fact that
the 2016 Agreement was signed by both Astarita and a Menard representative. He argues that
Menard has not otherwise manifested its assent to the terms of the 2017 Agreement. In addition,
Astarita maintains that contrary evidence of Menard’s intent to assent to the 2017 Agreement exists
in the record, namely: the fact that the 2016 Agreement contained a signature line for both Astarita
and Menard and language in Menard’s own Booklet that he claims suggests Menard did not intend
for the 2017 Agreement to be binding on Menard.

                                                   6
        This challenge regarding the lack of mutual assent goes to the validity of the 2017
Agreement as a whole. It is not a challenge specific to the delegation provision. Although
challenges to “common procedures as applied” to a delegation provision could be a question for
the Court, Astarita’s challenge is to the whole arbitration agreement. Rent-A-Center, 561 U.S. at
74. “Any challenge to the validity of the contract as a whole ‘should . . . be considered by an
arbitrator, not a court.’” M.A. Mortenson Co. v. Saunders Concrete Co., 676 F.3d 1153, 1158
(8th Cir. 2012) (quoting Buckeye, 546 U.S. at 446).
        As to Astarita’s second challenge, he argues that the arbitration provisions in the 2016
Agreement and 2017 Agreement are in direct conflict in that: the 2016 Agreement states the parties
are not waiving the right to class actions whereas the 2017 Agreement states the parties are waiving
that right. Astarita maintains that this is an irreconcilable conflict that demonstrates that the 2017
Agreement does not constitute a conclusive meeting of the minds between the parties with respect
to what claims are appropriate for arbitration. This challenge also goes to the validity of the 2017
Agreement as a whole.4 See Driver, 2018 WL 3363795, at *7 (E.D. Mo. July 10, 2018) (holding
that the plaintiff’s argument that there was no meeting of the minds with respect to the arbitration
delegation provision because its terms were incomprehensible concerned the contract as a whole,
although plaintiff asserted it concerned the delegation provision).
        “If the party resisting arbitration does not challenge the enforceability of a delegation
provision, ‘the only question for a court faced with a motion to compel arbitration is whether the
delegation provision clearly and unmistakably delegated authority to the arbitrator to determine
issues of arbitrability.’” Id. at *5 (quoting Dotson v. Dillard’s, Inc., 472 S.W.3d 599, 605-06
(Mo. App. 2015) (“Dotson never raised any challenge below to the delegation provision itself;
though he challenged the validity and enforceability of the arbitration agreement, as a whole, he
never suggested that the delegation provision either failed to clearly and unmistakably grant
authority to the arbitrator to determine arbitrability of the issues or that it was otherwise
unenforceable.”)).
        As stated above, it is not disputed that the question of arbitrability is clearly and
unmistakably delegated to the arbitrator per the incorporation of the AAA Rules. (Doc. 92 at 9.)

        4
          Indeed, Astarita summarizes his challenges to the arbitration and delegation provisions as follows:
“Under Missouri law, the purported agreements [in the 2017 Agreement] are not valid and enforceable
contracts as both agreements were not validly formed – each lack mutual assent or a meeting of the minds
between Defendant and Plaintiff Astarita.” (Doc. 92 at 5.)

                                                     7
AAA’s Rule 6(a) broadly provides that “[t]he arbitrator shall have the power to rule on his or her
own jurisdiction, including any objections with respect to the existence, scope or validity of the
arbitration agreement.” Therefore, any dispute about the validity of the 2017 Agreement as a
whole, including its formation, is for the arbitrator, not the Court. See Driver, 2018 WL 3363795,
at *5-8; State ex rel. Pinkerton, 531 S.W.3d at 51 (holding that the trial court did not err in ordering
the parties to arbitrate threshold issues, including issues of contract formation, where an identical
AAA jurisdictional rule was incorporated into the agreement and no meritorious challenge was
lodged specific to the delegation provision).
        Because Astarita does not challenge the delegation provision specifically, the Court must
treat it as valid under § 2 and enforce it according to its terms. As provided by the incorporation
of the AAA Rules, the arbitrator has exclusive authority to resolve Astarita’s challenges to the
validity of the 2017 Agreement as a whole. The Court must therefore enforce the delegation
provision’s terms and leave Astarita’s challenges to the arbitrator for determination.5
M.A. Mortenson Co., 676 F.3d at 1158.6
II.     Whether to Dismiss or Stay Astarita’s Claims Pending Arbitration
        Under § 3 of the FAA, courts are required to stay an action pending arbitration, rather than
dismiss it. Green, 653 F.3d at 769 (citing 9 U.S.C. § 3). Pursuant to a judicially-created exception
to this general rule, “courts may, in their discretion, dismiss an action rather than stay it where it
is clear the entire controversy between the parties will be resolved by arbitration.” Id. at 769-70.
As in Green, here, the question of arbitrability will be determined by the arbitrator. The arbitrator
may determine that the parties did not form an arbitration agreement. Then, Astarita’s claims




        5
          Although Menard states that the United States Supreme Court’s recent decision in Epic Systems
Corporation v. Lewis, is dispositive of this case, Menard stretches the implication of its limited holding,
which forecloses a specific challenge under the National Labor Relations Act to a class action waiver in an
arbitration agreement. 138 S. Ct. 1612 (2018).
        6
          While the Court acknowledges the apparent “chicken and egg” problem of referring issues that
could be construed as contract “formation” issues to the arbitrator, the Court is bound to apply the law as
interpreted by the Eighth Circuit: “Any challenge to the validity of the contract as a whole
‘should . . . be considered by an arbitrator, not a court.’” M.A. Mortenson Co., 676 F.3d at 1158 (quoting
Buckeye, 546 U.S. at 446). The Court further emphasizes that Astarita does not challenge the delegation
provision on the ground that he did not agree to it.

                                                    8
would be properly submitted to the Court. Given it is not clear that the entire controversy between
the parties will be resolved by arbitration, the Court will stay, and not dismiss, Astarita’s claims.7
                                                 Conclusion
        For the reasons above, the Court concludes that Menard has met its burden to prove the
existence of a valid and enforceable arbitration agreement. Because the parties have agreed to
arbitrate gateway questions of arbitrability per the delegation provision contained in the 2017
Agreement, Plaintiff Astarita’s challenges to the 2017 Agreement are for the arbitrator to
determine. Accordingly,
    1) Menard’s Motion to Compel (doc. 89) is GRANTED in part and DENIED in part. In
        particular, Menard’s request to compel arbitration of Astarita’s claims is GRANTED, and
        the request to dismiss the case is DENIED.
    2) Plaintiff Astarita’s claims are STAYED pending completion of arbitration. 9 U.S.C. § 3.
    3) Counsel for the parties shall file a joint status report 90 days of the date of this Order and
        every 90 days thereafter until the claims are finally resolved.
    4) All remaining relief requested in the Motion to Compel is DENIED.
        IT IS SO ORDERED.

                                                            s/ Roseann A. Ketchmark
                                                            ROSEANN A. KETCHMARK, JUDGE
                                                            UNITED STATES DISTRICT COURT

DATED: November 13, 2018




        7
           The Court notes that this motion applies only to Astarita’s claims. Plaintiff Diana Owens’ claims
are not at issue and remain pending before the Court. In addition, Menard asks the Court to dismiss the
claims of all opt-in plaintiffs who signed arbitration agreements with Menard containing similar arbitration
provisions. (Doc. 90 at 5, 9-10.) Menard states the sole putative opt-in plaintiff, Aaron Thomas, signed an
agreement with Menard that contained a class/collective action waiver. (Doc. 90 at 9 n.3; doc. 90-3.) The
Court declines to do so as Menard cites no authority for the proposition that the Court can compel arbitration
as to putative class members who are not before the Court. Furthermore, the parties’ various “notices” of
activity in a related FLSA collective action currently pending in the United States District Court for the
Northern District of Ohio (docs. 106, 109, 110, 111, and 112) are not the subject of any formal motion, and
on the present record, Menard has not provided the Court with the legal standard for addressing or any
authority to support its argument that the existence of the parallel proceeding is a sufficient reason to dismiss
this case.

                                                       9
